DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 10, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The marker coil according to claim 1, further comprising: 
a substrate holding part that is capable of being attached to a testee, 
wherein a convex shape is formed in a hole for engaging the convex shape is formed in the 


Regarding Claim 3, the same issue exists as for claim 2 above. Analogous changes may be considered as proposed for claim 2 above to remedy the issue.
Claims 4-6 are rejected by virtue of their dependency on claim 2.



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5584838 to Rona.
Regarding Claim 1, Rona teaches a marker coil comprising: 
a substrate (flexible sheet 313, Fig. 16); 
a first conductor line formed on a first surface of the substrate (copper conductor 336, Fig. 17) and a second conductor line formed on a second surface of the substrate (copper conductor 339, Fig. 16); and 
a coil formed on the first surface of the substrate and the second surface of the substrate by a conductor line coupled to the first conductor line and the second conductor line (Fig. 16-17), 
wherein the coil includes a first spiral pattern on the first surface (spiral coil 330, Fig. 17) and a second spiral pattern on the second surface (spiral coil 328, Fig. 16), 
wherein the first conductor line on the first surface is parallel to the second conductor line on the second surface (see annotated Fig. 16 below, the dotted line represents the first conductor on the opposite side of the substrate), and 


    PNG
    media_image1.png
    288
    721
    media_image1.png
    Greyscale

	Regarding Claim 2, Rona further teaches the marker coil according to claim 1, further comprising: 
a substrate holding part that is capable of being attached to a testee (tool inserted into the coil such as a drill, Fig. 1-2), wherein a convex shape is formed in one of the substrate and the substrate holding part (the drill is inserted into the hole so it is considered convex shaped), and an engaging part for engaging the convex shape is 
Regarding Claim 4, Rona further teaches wherein the hole is formed at a center of the coil (holes 334, 335, Fig. 16-17).  
	Regarding Claim 5, Rona further teaches wherein the convex shape has a narrowed part for fitting the hole (drill bit, Figs. 1-2).
Regarding Claim 7, Rona further teaches a reinforcing plate is formed on the coil formed on the substrate (rolled configuration of Fig. 18 layers the substrate in a reinforcing manner).
Regarding Claim 8, Rona further teaches wherein the substrate includes a common part and a plurality of coil forming parts, the plurality of coil forming parts being branched from the common part, wherein, in each of the plurality of coil forming parts, the coil is formed (common part is located near elements 342, 341 in Fig. 16, branching part is located along the holes, e.g. 335, 334, 316, Fig. 16).
Regarding Claim 9, Rona further teaches an electric current input part configured to input the electric current to the coil, wherein the electric current input part includes a connector formed on the substrate, and the first conductor line and the second conductor line for coupling a terminal of the connector to the coil (terminals 342, 341 connect the conductor lines to an electric current input part, as in Fig. 5).  
Regarding Claim 10, Rona teaches the features as in claim 1 above. In addition, Rona teaches a plurality of coils formed in the same way on the same substrate and connected in series (Fig. 16-17). The marker coil is capable of being attached to a part 
Regarding Claim 11, Rona further teaches wherein the substrate is provided with an anti-slip sheet for covering the plurality of coil units (polyamide sheet, col. 16, lines 17-29).  
Regarding Claim 12, Rona further teaches wherein a reinforcing plate is formed on each of the coil units formed on the substrate (the rolled configuration of Fig. 18 may be considered to provide reinforcing layers to the coil units formed on the substrate).
Regarding Claim 13, Rona teaches the claimed features as in claims 1-2, 4-5, and 7-12 above.  

Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/           Primary Examiner, Art Unit 3799